PER CURIAM.
On joint petition of all parties, it is ordered that a rehearing he granted in this matter for the purpose of transferring it to the Civil District Court for the Parish of Orleans, in order that that Court may consider a compromise agreement which has been entered into between the parties, and, on the rehearing, it is ordered that the matter be and it is remanded to the Civil District Cottrt for the Parish of Orleans, for appropriate action by that Court.
Rehearing granted. Case remanded.